DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 7, 9, 13-15 and 17-18 are objected to because of the following informalities:  
Claims 1 and 2 should end with a period, as opposed to a comma (see MPEP 608.01(m)).
Claim 1 should be changed to -- A combination motor generator comprising: a motor stator with odd-numbered poles wound with coils an unwound pole with a permanent magnet attached to the unwound pole, a rotor with magnets having alternate north-south poles, the rotor journaled to rotate in the stator, wherein a south pole of the permanent magnet faces the rotor, one north pole of the rotor the south pole of the permanent magnet the coils of the odd-numbered 
 Claim 2 should be changed to -- A combination motor generator comprising: a motor stator with odd-numbered poles wound with coils an unwound pole with a permanent magnet to the unwound magnets having alternate north-south poles, the rotor journaled to rotate in the stator, a south pole of the permanent magnet faces the rotor, one north pole of the rotor always stops by attraction next to the south pole of the permanent magnet a start position, power pulse into the coils of the odd numbered poles, changes attract mode to repulse mode, wherein the rotor moves one half coil length, and then again moves into attract mode, and continues to move, as long as power pulses are supplied, allowing a single semiconductor to power the 
Claim 7 should be changed to --  A combination motor generator comprising: a motor stator with odd-numbered poles wound with coils, and an additional unwound pole including a permanent magnet, wherein the coils are made as a string of laminations poles, wound, and formed into a circle, a rotor with magnets having alternate north-south poles a south pole of the permanent magnet faces the rotor, one of the rotor north poles always stopping in front [[a]] of the south pole of the permanent magnet, and when power pulses connected to the 
In claim 9 “out if phase with the power pulses making a very un-usual, very efficient, motor generator” should be changed to -- out [[if]] of phase with the power pulses making a very un-usual, very efficient, motor generator – to correct the typo.
It is suggested claim 13 be canceled since it does not disclose any structure.
In claim 14 “when it is running with a load, this unique motor/generator designated as Gerfast unique motor-generator, also generates inductive pulses our of phase with the drive pulses” should be amended to -- when it is running with a load, out of phase with the drive pulses -- since the limitation does not add to the limitation.
In claim 15 “when it is running with a load, this unique motor/generator designated as Gerfast unique motor-generator, also generates inductive pulses our of phase with the drive pulses” should be amended to -- when it is running with a load, out of phase with the drive pulses -- since the limitation does not add to the limitation.
In claim 17 “wherein the magnetic sensor is providing magnetic signals from the magnets on the rotor, thereby synchronizing the pulses” should be changed to -- wherein a magnetic sensor is providing magnetic signals from the magnets on the rotor, thereby synchronizing the power pulses -- since “magnetic sensor” is not previously recited in claims 1 and 17 and claim 1 recites “power pulses”.
In claim 18 “the coils have additional connections affecting the running and synchronization of pulses” should be changed to -- the coils have additional connections affecting the running and synchronization of the power pulses -- since power pulses is recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “wherein power pulses, by a single semiconductor into the odd-numbered coils, makes the motor generator start and run smoothly, without cogging” is unclear. 
The specification discloses stator is made of magnetic material and the rotor has permanent magnets (figs 1 & 6, pg 12, lns 12-13 & pg 14, lns 8-10). It is unclear how there is no cogging, since cogging is caused by the attraction of the rotor magnets to the magnetic material of the stator. There will at least be some cogging during operation. Claims 3-6 and 10-18 are rejected since they depend on claim 1.
In claim 2 “an electrical pulse into the odd numbered coils, changes attract mode to repulse mode, wherein the rotor moves one half coil length, and then again moves into attract mode, and continues to move, as long as pulses are supplied, allowing a single semiconductor to power the wound coils, thereby starting and running the motor smoothly, without cogging” is unclear. 
The specification discloses stator is made of magnetic material and the rotor has permanent magnets (figs 1 & 6, pg 12, lns 12-13 & pg 14, lns 8-10). It is unclear how there is no cogging, since cogging is caused by the attraction of the rotor magnets to the magnetic material of the stator. There will at least be some cogging during operation. Claims 19-20 are rejected since they depend on claim 2.
In claim 3 “thereby overpowering the magnetic attraction between the south and north pole in their start position, first, the rotor moves one half coil length, and secondary, magnetic attraction again assumes a start position, and repeat, to run the motor, with this action called 3-1.” is unclear. 
Figs. 8-9 shows a north pole of the rotor after moving from the unwound pole with the permanent magnet 503 (fig 8) to one half coil length (fig 9). The specification discloses the power pulse is turned off at this point (pg 15, lns 1-8). It appears from fig 9 the rotor north pole at the one half coil length will then rotate backwards since it is attracted to the south pole of the permanent magnet 503 (see annotated figs 8-9 below). Therefore it is unclear how the motor will run since the rotor north pole will return to its original position when the power pulse is turned off. There is no prior art rejection for claim 3.

    PNG
    media_image1.png
    691
    645
    media_image1.png
    Greyscale

In claim 4 “thereby overpowering the magnetic attraction between the south and north pole in their start position, first, the rotor moves one half coil length, and secondary, magnetic attraction again assumes a start position, and repeat, to run the motor, with this action called 5-1 and consecutive higher pole structures, like eight poles, called 7-1, twelve poles, called 11-1 and so on” is unclear. 
Figs. 8-9 shows a north pole of the rotor after moving from the unwound pole with the permanent magnet 503 (fig 8) to one half coil length (fig 9). The specification discloses the power pulse is turned off at this point (pg 15, lns 1-8). It appears from fig 9 the rotor north pole at the one half coil length will then rotate backwards since it is attracted to the south pole of the permanent magnet 503 (see annotated figs 8-9 above for claim 3). Therefore it is unclear how the motor will run since the rotor north pole will return to its original position when the power pulse is turned off. Claims 5-6 are rejected since they depend on claim 4. There is no prior art rejection for claim 4.
In claim 5 “two magnets are assembled on unwound coils in the stator” is unclear. Claim 4 states a six pole structure (poles of the stator) and claim 1 states odd numbered wound coil poles. As seen in fig 1, if a six pole stator has two unwound coils or poles, then there is no longer an odd number of wound coils. There is no prior art rejection for claim 5.
In claim 6 “the single coil having south magnets, the wound coil presiding it, and the wound coil following it, by magnetic inter action, both coils become north poles, and the trio of coils are becoming generating coils, as long as the rotor with alternating magnets is rotating, with the generating phase relationship being out of phase with the semiconductor driving phase, thereby minimizing the input to the semiconductor; producing a machine with lower watt input under the same load conditions” is unclear. What is the single coil with south magnets? None of the coils are disclosed as having magnets. How do the “both coils” become north poles from magnetic inter action, since the polarity of the coils will depend on the direction of the power pulse of current applied to them and not by magnetic inter action. It appears applicant is trying to claim how the motor generator generates current in the coils when the power pulse is shut off (pg 15), but claim 6 is generally unclear. 
In claim 7 “when power pulses connected to the wound coils, by a single semi-conductor, the rotor first takes a half step, and continues to run smoothly without cogging” is unclear. 
The specification discloses stator is made of magnetic material and the rotor has permanent magnets (figs 1 & 6, pg 12, lns 12-13 & pg 14, lns 8-10). It is unclear how there is no cogging, since cogging is caused by the attraction of the rotor magnets to the magnetic material of the stator. There will at least be some cogging during operation. Claims 8-9 are rejected since they depend on claim 7.
In claim 8 “secondly by a stator magnet repelling a rotor magnet” is unclear. Claim 7 recites the “motor stator with an additional S pole permanent magnet”. It is not clear if the stator magnet of claim 8 is the same as the additional S pole permanent magnet of claim 7. From the specification it appears they are the same (figs 1 & 8, pg 8, lns 2-6 & pg 11, lns 1-4). It is suggested applicant amend the limitation so the two structures have similar terminology.
In claim 8 “rotor rotation is accomplished after stopping, firstly, by a pulse into wound coils, secondly by a stator magnet repelling a rotor magnet, which is non-powered, and continuing these two sequences to run smoothly without cogging” is unclear. 
Claim 1 recites “power pulses”, it is unclear if “a pulse” is the power pulse of claim 1 or a new pulse. The specification recites “power drive pulse”, “pulse” and “power pulse” (pg 15, lns 3, 6 & 8, respectively) which all appear to be the same pulse. It is suggested applicant amend the limitation to recite the power pulse.
With respect to “without cogging” is unclear in the same manner as discussed above in the 35 USC 112(b) rejections of claims 1-2 and 7. 
In claim 9 “secondly, another half step by a stator magnet P repelling a rotor magnet” is unclear. Claim 7 recites the “motor stator with an additional S pole permanent magnet”. It is not clear if the stator magnet of claim 8 is the same as the additional S pole permanent magnet of claim 7. From the specification it appears they are the same (figs 1 & 8, pg 8, lns 2-6 & pg 11, lns 1-4). It is suggested applicant amend the limitation so the two structures have similar terminology.
In claim 9 “rotor rotation is accomplished firstly, by a pulse into the wound coils, wherein the rotor is taking a half-step, and secondly, another half step by a stator magnet repelling a rotor magnet, which is non-powered, and wherein the stator magnet repelling motion also generates power into the stator, out if phase with the power pulses making a very un-usual, very efficient, motor generator” is unclear.
Claim 7 recites “power pulses”, it is unclear if “a pulse” is the power pulse of claim 1 or a new pulse. The specification recites “power drive pulse”, “pulse” and “power pulse” (pg 15, lns 3, 6 & 8, respectively) which all appear to be the same pulse. It is suggested applicant amend the limitation to recite the power pulse.
With respect to “very un-usual, very efficient”, the terms are indefinite since there is no reference in the claim in which to determine the amount of very un-usual and very efficient. It is suggested these limitations are deleted.
Re claim 11 “the stator magnet is replaced with either 1 or 2 stator magnets in a four-pole machine, and the stator magnet is replaced with either 1, 2 or 3 stator magnets in a six-pole machine, and similarly, in machines with fewer or greater number of poles” is unclear. 
It is not clear if one permanent magnet of the stator, such as permanent magnet 30 in fig 1, is being formed by one magnet, two magnets or three magnets (such as two or three magnets form 30 in fig 1); or there are additional unwound poles with magnets being added. 
Additionally if unwound poles with magnets are being added, claim 1 recites an odd number of wound poles, so for a four pole machine having two unwound poles results in an even number of wound poles. A similar result occurs for a six pole machine having two unwound poles with magnets.
In claim 12 “the rotor is driven by an external device, and the machine is used as a generator-motor, and wherein the power pulse device is eliminated, and the coils from the odd-numbered wound-coil poles are connected together to give generator output, shown in the figures” is unclear. 
Claim 1 states the power pulses are delivered by a single semiconductor. It is unclear how the single semiconductor or power pulse device is now eliminated. Additionally the limitation of shown in the figures should be deleted.
In claim 14 “when it is running with a load, this unique motor/generator designated as Gerfast unique motor-generator, also generates inductive pulses our of phase with the drive pulses” is unclear. 
Claim 1 recites “power pulses”, it is unclear if “drive pulses” are the power pulses of claim 1 or new pulses. The specification recites “power drive pulse”, “pulse” and “power pulse” (pg 15, lns 3, 6 & 8, respectively) which all appear to be the same pulse. It is suggested applicant amend the limitation to recite the power pulse. In order to further prosecution examiner will interpret the drive pulses as the same as the power pulses. Claim 16 is rejected since it depends on claim 14.
In claim 15 “when it is running with a load, this unique motor/generator designated as Gerfast unique motor-generator, also generates inductive pulses our of phase with the drive pulses, but in sync with the power pulses” is unclear. 
Claim 1 recites “power pulses”, it is unclear if “drive pulses” are the power pulses of claim 1 or a new pulse. The specification recites “power drive pulse”, “pulse” and “power pulse” (pg 15, lns 3, 6 & 8, respectively) which all appear to be the same pulse. It is suggested applicant amend the limitation to recite the power pulse.
Additionally, if the drive pulses are the same as the power pulses, it is unclear how the inductive pluses are out of phase with the drive pulses, but in sync with the power pulses.
In claim 16 “the out of phase pulses subtracts from the drive pulses, to also subtract from input power, therefore has better efficiency” is unclear. Claim 14 recites inductive pulses and drive pulses. It is unclear if: the out of phase pulses are the inductive pulses or some other pulses; and the drive pulses are the drive pulses of claim 14 or the power pulses of claim 1. 
In claim 19 “the change from repulse mode to attract mode is equally balanced, and is balanced in the power draw from the circuit, and is therefore a smooth running, efficient and almost noiseless machine” is unclear. The specification discloses since the rotor movement causes the rotor magnet to generate power in the stator coils when the power pulse is shut off, the power pulse and generated power zero out (pg 11, lns 1-12). This is unclear since the generated power will be lower than the applied power, due to counterforces to the rotor movement (gravity, friction), and therefore the generated power will not be equal to the applied power. Applicant appears to say as much in the specification (pg 11, lns 15-16). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stechmann (US3979616, “Stechmann”) in view of Kawamura et al. (US4103191, “Kawamura”).
Re claim 1, Stechmann discloses a motor comprising: 
a motor stator J (fig 1, col 2, lns 10-12) with odd-numbered wound coil poles (figs 1 & below, one wound coil pole), a permanent magnets south pole (figs 1 & below, col 2, lns 12-15, south pole of permanent magnet P) attached on an un-wound pole (figs 1 & below), 
a rotor R (fig 1, col 2, lns 42-45) with alternate north-south magnets (figs 1-2, north-south magnets are the north & south poles of R), the rotor R journaled to rotate in the stator J (fig 1, col 2, lns 56-61), 
wherein a rotors north pole always stops by the permanent magnet's south pole (figs 1-2, col 2, lns 12-16 & lns 25-55), creating a start position (figs 1-2, col 2, lns 12-16), 
wherein power pulses into the odd-numbered coils S, makes the motor start and run smoothly, without cogging (figs 1-2, col 2, lns 56-68 & col 3, lns 1-2, w/o cogging since R returns to position 1 when pulse to S is turned off, similar to applicants invention).

    PNG
    media_image2.png
    305
    571
    media_image2.png
    Greyscale

Stechmann discloses claim 1 but is silent with respect to the power pulses are by a single semiconductor.
Kawamura discloses providing the power pulses by a single semiconductor (col 4, lns 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the power pulses of Stechmann to be applied by a single semiconductor into the odd-numbered coils, as disclosed by Kawamura, in order to have a sufficient number of transistors to drive the coil, as taught by Kawamura (col 4, lns 30-34).
The recitation of a combination motor generator has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Specifically the claim does not recite any structure relating to a generator and specifically recites a motor stator.
Re claim 2, Stechmann discloses a motor comprising: 
a motor stator J (fig 1, col 2, lns 10-12) with odd-numbered wound coil poles (figs 1 & above for claim 1, one wound coil pole), a permanent magnets south pole (figs 1 & below, col 2, lns 12-15, south pole of permanent magnet P) attached on an un-wound pole (figs 1 & above for claim 1), 
a rotor R (fig 1, col 2, lns 42-45) with alternate north-south magnets (figs 1-2, north-south magnets are the north & south poles of R), the rotor R journaled to rotate in the stator J (fig 1, col 2, lns 56-61), 
a rotor north pole always stops by attraction next to the permanent magnet's south pole (figs 1-2, col 2, lns 12-16 & lns 25-55), creating a start position (figs 1-2, col 2, lns 12-16, position 1 in fig 2), 
an electrical pulse into the odd numbered coils S (figs 1-2, col 2, lns 34-45), changes attract mode to repulse mode (figs 1-2, col 2, lns 34-45, electrical pulse overcomes flux of P), wherein the rotor R moves one half coil length (figs 1-2 & below, N pole position moves half the coil length when rotating from position 1 to position 2), and then again moves into attract mode (figs 1-2, col 2, lns 34-45, R attracted to position 2 by coil pulse), and continues to move, as long as pulses are supplied (figs 1-2, col 2, lns 56-68 & col 3, lns 1-2), thereby starting and running the motor smoothly, without cogging (figs 1-2, col 2, lns 56-68 & col 3, lns 1-2, w/o cogging since R returns to position 1 when pulse to S is turned off, similar to applicants invention).
Stechmann discloses claim 2 except for allowing a single semiconductor to power the wound coils.
Kawamura discloses allowing a single semiconductor to power the wound coils (col 4, lns 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the wound coils of Stechmann so a single semiconductor is allowed to power the wound coils, as disclosed by Kawamura, in order to have a sufficient number of transistors to drive the coil, as taught by Kawamura (col 4, lns 30-34).
The recitation of a combination motor generator has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Specifically the claim does not recite any structure relating to a generator and specifically recites a motor stator and running the motor smoothly.
Re claim 7, Stechmann discloses a motor comprising: 
a motor stator J (fig 1, col 2, lns 10-12) with odd-numbered wound coils (figs 1 & above for claim 1, one wound coil), and an additional S pole permanent magnet, (figs 1 & above for claim 1, col 2, lns 12-15, south pole of permanent magnet P) wherein the coils S are made as a string of laminations poles (fig 1, col 3, lns 3-5, J made of laminations & S wound on J), wound, and formed into a circle (fig 1, circle formed by J for opening for rotor R & coil S wound on J), 
a rotor R (fig 1, col 2, lns 42-45) with N-S magnets (figs 1-2, north-south magnets are the north & south poles of R) journaled inside the circle (fig 1), the rotors N pole always stopping in front a of the S pole (figs 1-2, col 2, lns 12-16 & lns 25-55), and 
when power pulses connected to the wound coils, the rotor R first takes a half step (figs 1-2, from position 1 to position 2), and continues to run smoothly without cogging (figs 1-2, col 2, lns 56-68 & col 3, lns 1-2, w/o cogging since R returns to position 1 when pulse to S is turned off, similar to applicants invention).
Stechmann discloses claim 7 except for when power pulses connected to the wound coils, by a single semi-conductor.
Kawamura discloses power pulses connected to the wound coil, by a single semiconductor (col 4, lns 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the power pulses of Stechmann to be connected to the wound coils by a single semiconductor, as disclosed by Kawamura, in order to have a sufficient number of transistors to drive the coil, as taught by Kawamura (col 4, lns 30-34).
The recitation of a combination motor generator has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). Specifically the claim does not recite any structure relating to a generator and specifically recites a motor stator.
Re claim 8, Stechmann in view of Kawamura disclose claim 7 as discussed above. Stechmann further discloses rotor R rotation is accomplished after stopping, firstly, by a pulse into wound coils S (col 2, lns 56-65), secondly by a stator magnet P repelling a rotor magnet, which is non-powered (figs 1-2, col 2, lns 65-68 to col 3, lns 1-2, P repels south pole of R to rotate to position 1), and continuing these two sequences to run smoothly without cogging (figs 1-2, col 2, lns 56-68 & col 3, lns 1-2, w/o cogging since R returns to position 1 when pulse to S is turned off, similar to applicants invention).
Re claim 9, Stechmann in view of Kawamura disclose claim 7 as discussed above. Stechmann further discloses rotor R rotation is accomplished firstly, by a pulse into the wound coils S (figs 1-2, col 2, lns 56-68 & col 3, lns 1-2), wherein the rotor R is taking a half-step (figs 1-2, half step from position 1 to position 2), and secondly, another half step by a stator magnet P repelling a rotor magnet, which is non-powered (figs 1-2, from position 2 to position 1), and wherein the stator magnet P repelling motion also generates power into the stator (figs 1-2, inherent since rotor magnet moves causing a changing magnetic field seen by S so that some power is generated in S), out if phase with the power pulses (figs 1-2, col 2, lns 56-68 & col 3, lns 1-2, since power pulse is off) making a very un-usual, very efficient, motor generator (as opposed to a motor that is not the same and less inefficient than Stechmann).
Re claim 10, Stechmann in view of Kawamura disclose claim 1 as discussed above. Stechmann further discloses the motor has a powered phase (figs 1-2, col 2, lns 56-68 & col 3, lns 1-2, when moving from position 1 to position 2) and a non-powered phase (when moving from position 2 to position 1), interacting to get better efficiency (than a motor with less efficiency).
Re claim 13, Stechmann in view of Kawamura disclose claim 1 as discussed above. Stechmann further discloses when it is running with a load, has substantially lower power consumption, and therefore higher efficiency (lower power consumption and higher efficiency than motors with higher power consumption and lower efficiency than Stechmann).
With respect to the limitation of: this unique motor/generator designated Gerfast unique motor/generator, has not been given patentable weight because it has been held that a recitation with respect to the manner which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masha, 2 USPQ2d 1647 (1987). 
Re claim 14, Stechmann in view of Kawamura disclose claim 1 as discussed above. Stechmann further discloses when it is running with a load, also generates inductive pulses our of phase with the drive pulses (as best understood by examiner “out of phase” & drive pulses is the same power pulses of claim 1; figs 1-2, col 2, lns 56-68 & col 3, lns 1-2, inductive pulses inherent since when rotor magnet moves from position 2 to position 1 when S is not powered, rotation of R causes a changing magnetic field seen by S so that some power is generated in S).
With respect to the limitation of: this unique motor/generator designated Gerfast unique motor/generator, has not been given patentable weight because it has been held that a recitation with respect to the manner which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Re claim 15, Stechmann in view of Kawamura disclose claim 1 as discussed above. Stechmann further discloses when it is running with a load, also generates inductive pulses our of phase (as best understood by examiner “out of phase”; figs 1-2, col 2, lns 56-68 & col 3, lns 1-2, inherent since when rotor magnet moves from position 2 to position 1 when S is not powered, rotation of R causes a changing magnetic field seen by S so that some power is generated in S) with the drive pulses, but in sync with the power pulses (as best understood by examiner the drive pulses are the same as the power pulses & both are out of sync with the inductive pules; since drive or power pulse does not occur when R moves from position 2 to position 1).
With respect to the limitation of: this unique motor/generator designated Gerfast unique motor/generator, has not been given patentable weight because it has been held that a recitation with respect to the manner which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Re claim 18, Stechmann in view of Kawamura disclose claim 1 as discussed above. Stechmann is silent with respect to the coils have additional connections affecting the running and synchronization of pulses.
Kawamura discloses the coils have additional connections affecting the running and synchronization of pulses (col 4, lns 30-34, connections to the transistor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coils of Stechmann to have additional connections affecting the running and synchronization of pulses, as disclosed by Kawamura, in order to have transistor to drive the coil, as taught by Kawamura (col 4, lns 30-34).
Re claim 19, Stechmann in view of Kawamura disclose claim 2 as discussed above. Stechmann further discloses the change from repulse mode to attract mode is equally balanced (col 2, lns 56-68 & col 3, lns 1-2, since R returns to position 1 when pulse to S is turned off, similar to applicants invention), and is balanced in the power draw from the circuit, and is therefore a smooth running, efficient and almost noiseless machine (col 2, lns 56-68 & col 3, lns 1-2, since R returns to position 1 when pulse to S is turned off, similar to applicants invention)
Re claim 20, Stechmann in view of Kawamura disclose claim 2 as discussed above. Stechmann further discloses it is designed as an efficient motor, but still has a 40% saving of lamination material (efficient motor since Stechmann discloses claimed motor structure; has 40% saving of lamination material as compared to a motor with 40% more lamination material than motor of Stechmann).
The recitation of it is designed as an efficient electric car motor is an intended use of said device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Since Stechmann in view of Kawamura disclose all the claimed structural limitations of claim 2, it is capable of being employed as a motor of an electric car.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stechmann in view of Kawamura and in further view of Kwon et al. (KR101287335, “Kwon”).
Re claim 17, Stechmann in view of Kawamura disclose claim 1 as discussed above. Stechmann is silent with respect to the magnetic sensor is providing magnetic signals from the magnets on the rotor, thereby synchronizing the pulses.
Kwon discloses the magnetic sensor is providing magnetic signals from the magnets on the rotor, thereby synchronizing the pulses (pg 4, lns 12-20, employs hall sensor to detect rotor magnet position to send signals from controller 250 to the coils 240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor of Stechmann in view of Kawamura with the magnetic sensor is providing magnetic signals from the magnets on the rotor, thereby synchronizing the pulses, as disclosed by Kwon, in order to provide better control by sending pulses based on rotor position, as taught by Kwon (pg 4, lns 12-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benner (US20130181549, fig 11) reads on at least claim 1.
Horst (US5122697, fig 1) has there stator poles with windings 19a, 19b and 27 and one pole with permanent magnet 23, but does not have a rotor with alternating north-south magnets.
Torok (US6204587, fig 4a) has an even number of stator poles with coils and magnets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834